DETAILED ACTION
This action is responsive to the following communication: the response filed on 12/8/2021.  The changes and remarks disclosed therein have been considered.
Claim(s) status: 5, 10-18, and 23-25 are cancelled; 26-39 are added; 1-4, 6-9, 19-22, and 26-29 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/8/2021 has been considered by the examiner.


Allowable Subject Matter
Claim(s) 1-4, 6-9, 19-22, and 26-29 is/are allowed.
The following is an examiner’s statement of reasons for allowance:  the prior art of record and considered pertinent to the applicant's disclosure, taken individually or in combination, do not teach the claimed invention having the following limitation, in combination with the remaining claimed limitations.
With respect to independent claim 1 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely incrementing a column address counter associated with the source row based at least in part on generating the output signal; and identifying a second column address of the third memory cell based at least in part on incrementing the column address counter.
With respect to independent claim 3 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely combining one or more bits of the first column address into a value; comparing the value with  a threshold associated with the source row.
With respect to independent claim 9 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely initiating comprises generating a write state signal and a global command address signal including an indication for a command address counter.
With respect to independent claim 19 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely increment a column address counter associated with the source row based at least in part on generating the output signal; and identify a second column address of the third memory cell based at least in part on incrementing the column address counter.
The allowable claims are supported in at least fig. 3 of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN SMET whose telephone number is 571-.  The examiner can normally be reached on M Eastern.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                   /UYEN SMET/
    
        
            
                                
            
        
    
                                                                                 Primary Examiner, Art Unit 2824